Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED ACCOUNTING FIRM To the Board of Directors of Biostar Pharmaceuticals, Inc. We hereby consent to the incorporation by reference of our report dated March 27, 2012 (except for Note 6 to the consolidated financial statements which is as of April 11, 2013) with respect of the consolidated financial statements of Biostar Pharmaceuticals, Inc. as of and for the year ended December 31, 2011 into the annual report on the Form 10-K of Biostar Pharmaceuticals, Inc. for the year ended December 31, 2012, which report will be filed with the U.S. Securities and Exchange Commission on April 15, 2013. /s/ Mazars CPA Limited Mazars CPA Limited Certified Public Accountants Hong Kong April 11, 2013
